Exhibit 99.2 SELECET DEMO SITE STATUS REPORT January 2008 1. Major Big Box Retail Chain a.Demo site complete─successfull b.10 Store Pilot list due.Uses Qty 40 EMFL-060-277’s ($95.8k) c,Potential Qty 5,692 EMFL-060-277’s ($11.4MM) 2. Major Southwestern University a. 11 Building “Phase 1” proposal accepted by University’s Energy Consultant and presented to University.Uses Qty 76 EMFL-030-277’s and Qty 4 EMFL-060-277’s ($119.6k) b. Potential (est.) Qty 500 EMFL-030-277’s and Qty 50 EMFL-060-277’s ($1.1MM) 3. West Coast Regional Grocery Chain a. 280 Store Rollout pending.Uses 280 EMFL-200-120’s ($1.34MM) 4. Major Electrical Equipment Manufacturer a. Brand name program pending.Starts 4Q 2008. b. Initial Forecast Qty 25 mixed units per day for 1st year of program c. Potential for 1styear (2009) is 6,250 mixed units ($13.0MM) 5. Major Big Box Retail Chain a. Demo sitein progress b. Potential (Est.)3,000 EMFL-060-277 ($6.0MM) 6. Major New England University a. Demo site complete—successful b. Potential (Est.) Qty 750 EMFL-100-120’s ($2.1MM) 7. Major National Parking Garage Chain a. Demo site complete—successful b. Potential (Est.) Qty 1,600 EMFL-100-277’s ($4.47MM) 8. California Apartment Complex a. Demo site complete—successful b. Potential (Est.) Qty 100 EMFL-100-277 ($319.5k) 9. Major National Property Management Company a. Demo site complete—successful b. Potential (Est.) 1,000 various units ($2.1MM) 10. Major NYC Hospital a. Demo site complete—successful b. Potential (Est.) Qty 400 EMFL-060-277’s ($1.12MM) and Qty 100 EMFL-100-277’s ($364k) 11. Asia Distribution a. Exclusive Rights(China, Singapore, Hong Kong and Malaysia) b. Exclusivity Fee, Royalty Fee and License Fee c. In negotiation phase now
